ORDER
PER CURIAM.
Eugene Burrell (Movant) appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends that his trial attorneys were ineffective for: (1) failing to request a lesser-included offense jury instruction; (2) failing to offer a modified version of the self-defense instruction; and (3) failing to make adequate offers of proof at trial regarding his videotaped statement to police and a 911 call. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memo*515randum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).